EXAMINER'S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Pinckney on November 23rd, 2021.

The application has been amended as follows: 
Claims:


14. (Currently Amended) A non-transitory machine-readable medium comprising a computer program product, which when executed by a processor, causes the processor to control wherein controlling the speaker comprises 

in response to detecting a power up command during the parking period, switching the set of microphones from the standby mode to the active listening mode after a first time period, and
in response to detecting the power up command after expiration of the parking period, switch the set of microphones from the standby mode to the active listening mode after a second time period that is greater than the first time period.

15. (Currently Amended) The non-transitory machine-readable medium wherein controlling the speaker further comprises:  
maintaining the set of microphones in the active listening mode in response to detecting that the portable smart speaker maintains a connection to a power source that is external to the speaker, and 
while the speaker is disconnected from the power source external to the speaker: 
after expiration of an additional period without detecting the power up command after expiration of the parking period, switching the speaker from a first sleep mode to a second sleep mode requiring less power than the first sleep mode.  

16. (Canceled).

17. (Currently Amended) The non-transitory machine-readable medium 
wherein the parking period is at most approximately 5 minutes to approximately 10 minutes, wherein the additional period is at most approximately 12 to approximately 24 hours, wherein the second time period is at most approximately 5 seconds to approximately 15 seconds, and wherein the first time period is at least approximately 15 seconds. 

18. (Currently Amended) The non-transitory machine-readable medium controlling the speaker 
in response to failing to detect a previously configured Wi-Fi connection:
causing the communications module to communicate via the at least one additional communication protocol; and
		disabling the active listening mode.

19. (Currently Amended) The non-transitory machine-readable medium 
after establishing a Wi-Fi connection, the speaker is configured to operate in at least one additional mode including the standby mode based upon the power up command or the power down command.
 
20. (Currently Amended) The non-transitory machine-readable medium 
wherein in response to detecting that the speaker is disconnected from a power source, controlling the speaker 
an active state whereby audio output is provided at the transducer and the set of microphones remain in the active listening mode; 
an idle state whereby audio output is not provided at the transducer and the set of microphones remain in the active listening mode;
a parking state whereby audio output is not provided at the transducer and the set of microphones are in the standby mode;
a first sleep state whereby audio output is not provided at the transducer, the AP is suspended and the set of microphones are disabled; and
a second sleep state whereby audio output is not provided at the transducer, the AP is powered off, and the set of microphones are disabled,
wherein in response to the power up command, a transition from the first sleep state to the idle state requires approximately 5 seconds to approximately 10 seconds and a transition from the second sleep state to the idle state requires approximately 10 seconds to approximately 20 seconds, and wherein the speaker can operate for up to approximately the following periods without requiring additional power for each of the power states: 
9-15 hours in the active state; 
25-35 hours in the idle state;
25-35 days in the first sleep state; and
35-45 days in the second sleep state.


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim as a whole is not obvious over the closest prior art, such as Crump et al. (US 9319782 B1), Goldberg et al. (US 20090268936 A1), Lemons et al. (US 20190394547 A1), Medapalli (US 20190260413 A1), and Gilson (US 20160381316 A1).  None of the closest prior art expressly teaches or reasonably suggests, “wherein the controller is configured to: 
… switch the set of microphones from an active listening mode to a standby mode for a parking period;
in response to detecting a power up command during the parking period, switch the set of microphones from the standby mode to the active listening mode after a first time period; and
in response to detecting the power up command after expiration of the parking period, switch the set of microphones from the standby mode to the active listening mode after a second time period that is greater than the first time period“, in combination with the rest of the limitations of the claim, in a manner as claimed.
Independent claims 14 and 21 are allowed for the same reasons as claim 1.
Dependent claims 2-5, 7-13, 15, 17-20, and 22 are allowed because they containing all the limitations of their independent claim as above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654   


/PAUL KIM/           Primary Examiner, Art Unit 2654